DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20 and 22 include subject matter as described in the embodiment according to Fig. 3B of the present drawings (i.e., a height of the convex portion of the two convex portions on the second surface is less than a distance between the first side and the second side as recited in claim 20, and the ladder shape of claim 22). However, clam 1 requires convex portions on both sides of the base as outlined in Figure 6B of the present drawings, which is a separate embodiment from Fig. 3B. In other words, claims 20 and 22 recite a combination of structural features from multiple mutually-exclusive embodiments, and therefore, the present specification does not support present claims 20 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 7, 12, 14, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda (JP 2007134687 A), and in further view of Palanisamy (US 6,849,935 B2), Nakayoshi et al (US 2003/0071931 A1).
Regarding claims 1, and 17, Honda discloses a display device comprising a layer of pixels 401 (i.e., thin film elements) surrounded by sealant layer 402 (i.e., 2 first convex portions and 2 additional convex portions) (Figs. 14 and 15). The sealant layer and pixel portion form second and first regions, respectively. Overall, the sealant structure is identical to the structure depicted in Fig. 5 and paragraph [0111] of the present specification. The substrate of Honda is rectangular in shape, and therefore comprises two opposite sides extending in a first direction, and two opposite sides extending in a second direction. The sealant layer (i.e., first convex portions) is formed in the second region along two sides extending in a first direction. While Honda does not appear to explicitly disclose flexibility, Honda discloses making the substrate from a flexible paper (paragraphs 2 and 42), and therefore the device of Honda inherently has the requisite flexibility. A pixel from pixel portion 401 is depicted in Figs. 13(C) and 13(D), wherein the pixel comprises thin film transistors 410. The thin film elements are configured to emit light since they are pixels (i.e., light emitters). The thin film transistors of Honda are further depicted in Figs. 1-6, wherein each transistor comprises a gate insulating film, a gate electrode, a source or drain electrode, and a channel formation region between the source and drain regions (paragraph 6). No thin film element is provided in the second regions which encompass the convex portions. 
Although Honda discloses a thin film element assembly, wherein the convex portions are formed in the second region of the first surface of the base (i.e., and where thin film elements are absent), Honda does not appear to teach the base as comprising second convex portions formed in the second region. Honda does not appear to disclose the base as having a reinforcing member that extends along a second direction on the second surface of the base, the height of the reinforcing member being lower than a height of the convex portions. Furthermore, Honda does not appear to disclose the convex portions as having at least one reinforcing member which is orthogonal to each of the two convex portions.
Palanisamy discloses an electronic assembly in which electronic elements occupy both sides of a flexible substrate (column 2, lines 10-30; col. 8, lines 56-65; col. 9, lines 16-23 Figs. 7 and 10A), with one side of the substrate (i.e., a second side) containing a mechanically reinforcing non-conducting fill (col. 8, lines 10-25). The flexible substrate may be in the form of a multilayer laminate (i.e., comprising a first base and a second base) (col. 3, line 66 through col. 4, line 1). It would have been obvious to one of ordinary skill in the art at the time of invention to place electronic elements on both sides of the substrate of Honda, in order to lower the cost of the electronic device (Palanisamy: col. 2, lines 64-67) improve the mechanical strength of the device (col. 6, lines 34-51), and to prevent heat transfer between the pixel transistors of Palanisamy and the other electronic components (e.g., power supply, memory, etc) required by the pixels (col. 9, lines 16-24), as taught by Palanisamy. Furthermore, the process of forming the display device on the substrate of Honda requires the sealant portions, liquid crystal material, and thin-film elements, leading to a thin-film element assembly with thin-film elements and convex portions on both sides of the flexible substrate. Alternatively, Palanisamy teaches formation of the convex portions and the reinforcing fill on the side opposite of the electronic elements (Palanisamy: Figs. 9, 10A, and 10B; col. 9, lines 4-15). Furthermore, Palanisamy discloses the entirety of the convex portions (which, in totality, constitute a singular convex portion), as formed everywhere on the device (i.e., necessarily forming a frame) in which regions are located therebetween (Palanisamy: col. 4, line 59 through to col. 5, line 10).
Regarding the claimed reinforcing member that extends along a second direction on the second surface of the base, the height of the reinforcing member being lower than a height of the convex portions, Palanisamy discloses forming a mechanically reinforcing fill layer (i.e., reinforcing member) on the second surface of the base. One of ordinary skill would have found it obvious to have included the mechanically reinforcing fill layer of Palanisamy, in order to further reinforce the circuit board. Palanisamy further depicts the mechanical reinforcing fill as having a smaller height than the height of the protrusions (Palanisamy: Figs. 10A-10B). Palanisamy notes that the components of the circuit are each sized, and that lower thicknesses enable the board to be made lighter, but that sufficient thicknesses must exist so that any appropriate gaps may be crossed (i.e., thick enough so that the parts may be connected to one another) (Palanisamy: claim 2; col. 4, line 52 through col. 5, line 10). One of ordinary skill would have found it obvious to have selected a smaller height for the mechanically reinforcing fill than for the convex portions, based on the figures disclosed in Palanisamy (i.e., Palanisamy only discloses the mechanically reinforcing fill as having a smaller thickness relative to the protrusions, so such an arrangement would have been selected over an arrangement where the heights of the fill and convex portions are equal, and also over an arrangement where the fill has a greater height than the convex portions) (See above discussion). However, one of ordinary skill would have also found it obvious to have optimized the relative heights of the reinforcing fill and convex portions, in order to achieve a low weight in accordance with a required component height (See above discussion). With regards to the recitation of “orthogonal” convex portions and reinforcing members, it is noted that the term “orthogonal” is not defined with respect to any particular plane or direction. It is noted that this limitation can be met by specifying directions of the convex portions and reinforcing members such that they are orthogonal. The term “orthogonal” is not specified as being with respect to a particular direction, such as a length, width, or thickness direction.
Furthermore, the reinforcing fill of Palanisamy is disclosed as between the first and second convex portions, such that the reinforcing fill is in contact with each of the first and second convex portions. The convex portions of Palanisamy furthermore extend along opposite sides of the base, as the convex portions extend in all three directions.
Honda and Palanisamy do not appear to mention a region extension portion on the thin film elements.
Nakayoshi teaches a liquid crystal display comprising thin film transistors (paragraph 4), wherein the thin film transistors comprise an extension portion within the region of a source electrode (paragraph 40). Honda, Palanisamy, and Nakayoshi are analogous art because they are related to the same field of endeavor of liquid crystal display devices comprising thin film transistors. One of ordinary skill in the art would have found it obvious at the time of invention to have included the region extension portions of Nakayoshi in the thin film transistors of Honda and Palanisamy, in order to improve holding capacity (Nakayoshi: paragraphs 40 and 407).
It is noted that with respect to Nakayoshi, since the extension portion is extending along the drain lines of the thin film elements, the extension portion is technically located on a drain electrode (i.e., the drain lines are a part of the drain electrode). Furthermore, Nakayoshi only discloses organic materials with respect to its electronic structure, and no inorganic materials are disclosed, and therefore, selection of an organic semiconductor material would have been obvious.
Further regarding the claimed rollable base, since the second base is made of a flexible material, it is submitted that the second base material may be rolled about an axial line parallel to the second direction. Furthermore, in such a state, it is possible to prevent the second surface of the base from contacting the thin film elements on the first surface due to the presence of convex portions. Alternatively, the claim does not specify any particular method of rolling, or what specific structure constitutes a “rolled up state”. A “rolled up state” can include such states where the base is “rolled up” in a spiral-shape, where no contact would be present regardless of the function of the convex portions.
Honda, Palanisamy, and Nakayoshi still do not appear to teach a channel forming region formed of triisopropylsilyl-pentacene.
Further regarding claim 3, since the second base is made of a flexible material, it is submitted that the second base material may be rolled about an axial line parallel to the second direction.
Further regarding claim 7, Honda discloses the sealant layer 402 (i.e., first convex portions) as an acrylic resin (paragraph 143), which is a gel material according to the present specification.
With regards to claims 12 and 14, the thin-film elements are pixel elements comprising transistors (i.e., the thin film elements are configured to emit light based on a voltage applied to the source/drain electrode and gate electrode) (see above discussion).
Further regarding claim 16, Honda discloses the sealant layer 402 (i.e., first convex portions) as an acrylic resin (paragraph 143), which is a gel material according to the present specification.
With regards to claim 18, it is noted that the reinforcing fill extends between each of the convex portions, and each segment of the reinforcing fill can be considered a reinforcing member.
With regards to claim 19, Palanisamy discusses the dimensions and thicknesses of its Z-interconnections and those structures connecting thereto (i.e., includes base thickness) (Palanisamy: col. 4, line 62 through to col. 5, line 50). Palanisamy espouses the need for optimizing overall device thickness and electronic circuit density, and furthermore, Palanisamy desires an overall flexible circuit which is thinner and weighs less (Palanisamy: col. 4, line 62 through to col. 5, line 50). Therefore, based on the express suggestions of Palanisamy, a person of ordinary skill in the art would have found it obvious to have adjusted the thicknesses of each of the structures of the flexible circuit of Palanisamy, including its base, in order to achieve a flexible circuit with improved electronic circuit density and weight (Palanisamy: col. 4, line 62 through to col. 5, line 50).
With regards to claim 20, one of ordinary skill would have also found it obvious to have optimized the relative heights and distances of the reinforcing fill and convex portions, in order to achieve a low weight in accordance with a required component dimension (See above discussion).
With regards to claim 21, a person of ordinary skill in the art would have found it obvious to have included metallic particles which are thermally conductive but not electrically conductive within the reinforcing fill layers in order to provide enhanced thermal conductivity as desired (Palanisamy: col. 3, lines 38-54; col. 6, lines 15-35).
With regards to claim 22, the phrase “ladder shape” is rather broad. That the convex portions are embedded in the reinforcing members technically constitutes a “ladder shape”, wherein the reinforcing fill sections can be considered to constitute “rungs”, as they are located between the convex portions (see above discussion).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Igl (US 5,889,910 A).
Regarding Claim 4, Honda and Palanisamy teach an electronic device as applied to claim 1 above. Honda and Palanisamy do not appear to discuss placing notches in the convex sealant layer.
Igl discloses a flexible assembly comprising a plurality of raised convex portions formed by parallel grooves (Figs. 1, 11, and 15). Honda, Palanisamy, and Igl are analogous art because they are related to the same field of endeavor of flexible devices comprising a substrate and raised convex portions, wherein the devices are designed to hold and protect electronic elements. Alternatively, Igl is reasonably pertinent to the claimed invention since it is directed to controlling the degree of bending in flexible devices in order to prevent damage to electronic components stored within. It would have been obvious to one of ordinary skill in the art at the time of invention to have formed a plurality of parallel grooves within the convex portions of Honda and Palanisamy, in order to form the structure of Igl which limits the bending radius of the assembly (Igl: col. 2, lines 33-60), as taught by Igl, thereby preventing breakage of the thin film elements.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Aylward et al (US 2005/0064154 A1).
Regarding Claim 8, Honda and Palanisamy teach an electronic device substrate as applied to claim 1 above. Honda and Palanisamy do not appear to mention an antistatic agent.
Aylward discloses a thin film element assembly comprising a substrate and a layer containing an antistatic agent (paragraph 11). Honda, Palanisamy, and Aylward are analogous art because they are from the same field of endeavor of multilayered thin films. It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated an antistatic agent into the first convex portions of Honda and Palanisamy, in order to improve processing of the assembly (Aylward: paragraph 12) and reduce static discharge-related damage to the thin film elements caused by the convex portions (Aylward: paragraph 13).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Bhattacharya et al (US 2005/0227389 A1).
Regarding Claim 10, Honda and Palanisamy teach a paper comprising thin film elements as applied to claim 1 above. Honda and Palanisamy do not appear to teach an additional support substrate attached to the base, wherein the support substrate has concave portions that correspond to the second convex portions on the base.
Bhattacharya discloses a deformable substrate for electronic devices comprising a flexible base 310, protrusions 320 (i.e., convex portions), and layers 330 and 340 (i.e. support substrates) which have concave portions corresponding to the protrusions 320 (Bhattacharya: Fig. 3; para. [0031]). The layers 330 and 340 are considered support substrates since they contribute to the support of the remaining materials by suppressing crack formation. It is noted that the present specification does not define the term support substrate. Honda, Palanisamy, and Moriyama are analogous art because they are related to the same field of endeavor of flexible substrates which protect electronic thin-film elements. One of ordinary skill would have found it obvious to have included additional support substrates in the form of Bhattacharya over the convex portions and base of Honda and Palanisamy, in order to suppress crack formation (Bhattacharya: para. [0001] and [0031]), as taught by Bhattacharya.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Greene et al (US 2002/0051111 A1).
With regards to claim 15, Honda and Palanisamy teach a thin film element assembly as applied to claim 1 above. Although Honda teaches the thin film elements have a thickness of about 100 nm, Honda does not disclose a thickness of the thin film elements relative to the seal material (i.e., material used to form the first and second convex portions) (See above discussion). Honda does not disclose a thickness of the seal material.
Greene teaches that a thickness of about 5 microns is typical for outer seals used in display devices (Greene: para. [0011]). One of ordinary skill in the art would have found it obvious to have selected the thickness of Greene for the seal of Honda and Palanisamy, thereby resulting in first and second convex portions (i.e., the seal) having a thickness which is greater than the thickness of the thin film elements, since the thickness of Greene is well-known in the art as a preferred thickness for electronic displays, and since the thickness of Greene results in a display having improved resistance to field use induced stresses (Greene: para. [0011]).

Response to Arguments
Applicant’s amendments/arguments with respect to the rejection under 35 U.S.C. 112(a) have been considered and they are found persuasive. The previous grounds of rejection under 35 U.S.C. 112(a) are withdrawn. However, Applicant’s amendment necessitates new grounds of rejection under 35 U.S.C. 112(a).
The remainder of Applicant’s arguments have been considered but they are not found persuasive.
Applicant asserts patentability of the claims as amended over the prior art. Applicant argues that the prior art does not teach “the base is rollable about an axial line parallel to a second direction orthogonal to the first direction, in a rolled up state of the base, the plurality of convex portions cause the second surface of the base to be spaced apart from the plurality of thin film elements on the first surface” wherein “a first reinforcing member of the plurality of reinforcing members is not in contact with a second reinforcing member of the plurality of reinforcing members”. The Examiner first notes that the previous grounds of rejection indicated that due to the flexibility of the base material, the base material is rollable (i.e., rollable about any axis). No arguments countering this previous assertion are provided. The Examiner further notes that by virtue of the existence of convex portions on the first surface of the base, the convex portions are capable of preventing contact between the thin film elements on the first surface and the second surface of the base. No other material can contact the second surface of the base in the location where the convex portions are present, simply because the convex portions would block such material. Therefore, the claim does not introduce any new subject matter not taught in the art. Furthermore, the claim does not specify what is meant by “rolled up state”. The phrase “rolled up state” would include, for example, a spiral state, or another state which is considered “rolled up” but would at no point contemplate the presence of the thin film elements on the second surface of the base. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783